Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J), entered June 8, 2006 in a personal injury action. The order, insofar as appealed from, granted in part plaintiffs’ motion for partial summary judgment, denied defendants’ cross motion to resettle a prior order and to preclude plaintiffs from presenting certain expert testimony, and denied defendants’ motion to strike plaintiffs’ supplemental bill of particulars.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on November 7, 2007, it is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Scudder, P.J., Martoche, Centra, Green and Pine, JJ.